Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 1 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 2 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 3 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 4 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 5 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 6 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 7 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 8 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 9 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 10 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 11 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 12 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 13 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 14 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 15 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 16 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 17 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 18 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 19 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 20 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 21 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 22 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 23 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 24 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 25 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 26 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 27 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 28 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 29 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 30 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 31 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 32 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 33 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 34 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 35 of 65
      Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 36 of 65

                                                                                                    FILED
                                                                            3rd JUDICIAL DISTRICT COURT
                                                                                          Dona Ana County
STATE OF NEW MEXICO                                                                      4/13/2021 2:32 PM
DONA ANA COUNTY                                                                        DAVID S. BORUNDA
THIRD JUDICIAL DISTRICT COURT                                                      CLERK OF THE COURT
                                                                                          Josephina Gomez

GRACIE GOMEZ-MEEKER and                           §
RUSSELL MEEKER, GUARDIANS OF                      §
JAKE RUSSELL MEEKER,                              §
                                                  §      Cause No. D-307-CV-2020-01556
         Plaintiffs,                              §
                                                  §
 v.                                               §               Martin, James T.
                                                  §
WALMART, INC.,                                    §
                                                  §
         Defendant.


                           DEFENDANT’S ORIGINAL ANSWER

        Defendant Walmart, Inc. (“Defendant”) answers Plaintiff’s Original Complaint as follows:

        1.     Defendant admits it employed Jake Russell Meeker and admits he is an employee

               under the New Mexico Human Rights Act (“NMHRA”), but is without sufficient

               information or knowledge to admit or deny the remaining allegations in Paragraph

               1, therefore, those allegations are denied.

        2.     Defendant admits the allegations in Paragraph 2.

        3.     Defendant admits venue is proper in Dona Ana County, New Mexico but denies

               any remaining allegations in Paragraph 3.

        4.     Defendant admits Jake Russell Meeker filed a charge of discrimination with the

               United States Equal Employment Opportunity Commission (“EEOC”) and the New

               Mexico Human Rights Bureau (“NMHRB”). Defendant admits Plaintiff correctly

               cited the EEOC charge number and further admits the last sentence of paragraph 4.

               Defendant denies all remaining allegations in paragraph 4.


                                                 1

40V3750.DOCX

                                                                                                             JAG
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 37 of 65




       5.      Defendant admits Jake Russell Meeker worked for Walmart as a stock associate/

               cart pusher and admits that Jake Russell Meeker did not receive any written

               discipline from Defendant. Defendant denies all remaining allegations in paragraph

               5.

       6.      Defendant admits the Determination of No Probable Cause repeats Plaintiff’s

               allegations that his guardian reported disparate treatment based on disability but

               denies that the NMHRB found any such complaint was made. Defendant denies all

               remaining allegations in paragraph 6.

       7.      Defendant denies the allegations in paragraph 7.

       8.      Defendant denies the allegations in paragraph 8.

       9.      Defendant denies the allegations in paragraph 9.

       10.     Defendant denies the allegations in paragraph 10.

       11.     Defendant admits Plaintiff resigned. Defendant denies all remaining allegations in

               paragraph 11.

       12.     Defendant denies the allegations in paragraph 12.

       13.     Defendant denies the allegations in paragraph 13.

       14.     Defendant denies the allegations in paragraph 14.

       15.     Paragraph 15 merely identifies the claim Plaintiff intends to assert, which can be

               neither admitted nor denied. However, Defendant denies that Plaintiff is entitled to

               any relief based on that claim.

       16.     Defendant admits the NMHRA prohibits enumerated forms of discrimination, but

               denies any allegation in paragraph 16 that Plaintiff can use the NMHRA to also

               assert a claim for retaliatory discharge.


                                                 2

40V3750.DOCX
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 38 of 65




       17.     Paragraph 17 is a statement of law that can be neither admitted nor denied.

       18.     Paragraph 18 is a statement of law that can be neither admitted nor denied.

       19.     Paragraph 19 is a statement of law that can be neither admitted nor denied.

       20.     Defendant denies the allegations in paragraph 20.

       21.     Defendant denies the allegations in paragraph 21.

       22.     Paragraph 22 is a statement of law that can be neither admitted nor denied.

       23.     The first two sentences of Paragraph 23 contain statements of law that can be

               neither admitted nor denied. Defendant denies all remaining allegations of

               paragraph 23.

       24.     Defendant denies the allegations in paragraph 24.

       25.     Defendant denies the allegations in paragraph 25.

       26.     Defendant denies the allegations in paragraph 26.

       27.     Paragraph 27 (incorrectly labelled as paragraph 40) is a jury request that can be

               neither admitted nor denied.

       28.     Defendant denies the allegations in Paragraph 28 (incorrectly labelled as paragraph

               27).

       29.     Defendant denies the allegations in Paragraph 29 (incorrectly labelled as paragraph

               28).

                                           DEFENSES

       30.     Plaintiff’s Original Complaint fails to state a claim upon which relief can be

               granted.

       31.     The Court lacks jurisdiction over some or all of Plaintiff’s claims.

       32.     Plaintiff has failed to exhaust his administrative remedies.


                                                 3

40V3750.DOCX
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 39 of 65




        33.     Plaintiff’s claims are barred by the applicable statute of limitations.

        34.     To the extent that Plaintiff seeks to recover for claims not raised in an underlying

                charge of discrimination or claims not timely filed in his charge, Plaintiff’s claims

                are barred.

        35.     All employment decisions made and actions taken regarding Plaintiff were based

                on legitimate, nondiscriminatory reasons.

        36.     To the extent that Plaintiff may be able to prove that an improper motive was a

                factor in any relevant employment decision at issue in this case, the same

                employment decision would have been made regardless of any improper motive.

        37.     Plaintiff has failed to mitigate his damages.

        Accordingly, Defendant requests that Plaintiff take nothing by this action and that

Defendant receive all relief to which it is entitled.

                                                Respectfully submitted,

                                                KEMP SMITH LLP
                                                P.O. Box 2800
                                                El Paso, Texas 79999-2800
                                                (915) 533-4424
                                                (915) 546-5360 (FAX)


                                        By:     /s/ Clara B. Burns
                                                CLARA B. BURNS
                                                State Bar No. 7738
                                                Clara.Burns@kempsmith.com
                                                JOSE A. GONZALEZ
                                                State Bar No. 140798
                                                Abe.Gonzalez@kempsmith.com

                                                Attorneys for Defendant




                                                   4

40V3750.DOCX
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 40 of 65




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
attorneys for Plaintiff, Connie J. Flores, Flores, Tawney & Acosta, P.C., 1485 N. Main Street,
Suite B, Las Cruces, New Mexico 88001, this 13th day of April, 2021, as follows:

      Regular Mail, Postage Prepaid
      Hand Delivery
      Certified Mail, Return Receipt Requested
X      Electronic Transmission:     Cflores@ftalawfirm.com
      Facsimile Transmission       (575) 652-7452

                                           /s/ Jose A. Gonzalez
                                           JOSE A. GONZALEZ




                                              5

40V3750.DOCX
      Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 41 of 65

                                                                                                FILED
                                                                        3rd JUDICIAL DISTRICT COURT
                                                                                      Dona Ana County
STATE OF NEW MEXICO                                                                  4/13/2021 2:32 PM
COUNTY OF DONA ANA                                                                 DAVID S. BORUNDA
THIRD JUDICIAL DISTRICT                                                        CLERK OF THE COURT
                                                                                      Josephina Gomez

 GRACIE GOMEZ-MEEKER, and                         §
 RUSSELL MEEKER, GUARDIANS OF                     §
 JAKE RUSSELL MEEKER                              §
                                                  §
         Plaintiff,                               §     Case No.: D-307-CV-2020-01556
                                                  §
 v.                                               §             Martin, James T.
                                                  §
 WAL MART INC.,                                   §

         Defendant.

                                ENTRY OF APPEARANCE

        Attorneys Clara B. Burns and Jose “Abe” Gonzalez, with the law firm of Kemp Smith LLP,

221 North Kansas, Suite 1700, El Paso, Texas 79901, hereby enter their appearances as counsel

for Defendant.

                                           Respectfully submitted,

                                           KEMP SMITH LLP
                                           P.O. Box 2800
                                           El Paso, Texas 79999-2800
                                           915.533.4424
                                           915.546.5360 (FAX)


                                    By:    /s/ Clara B. Burns
                                           CLARA B. BURNS
                                           State Bar No. 7738
                                           clara.burns@kempsmith.com
                                           JOSE A. GONZALEZ
                                           State Bar No. 140798
                                           Abe.Gonzalez@kempsmith.com

                                           Attorneys for Defendant



                                              1


40V3724.DOCX


                                                                                                         JAG
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 42 of 65




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
attorneys for Plaintiff, Connie J. Flores, Flores, Tawney & Acosta, P.C., 1485 N. Main Street,
Suite B, Las Cruces, New Mexico 88001, this 13th day of April, 2021, as follows:

      Regular Mail, Postage Prepaid
      Hand Delivery
      Certified Mail, Return Receipt Requested
X      Electronic Transmission:     Cflores@ftalawfirm.com
      Facsimile Transmission       (575) 652-7452

                                           /s/ Jose A. Gonzalez
                                           JOSE A. GONZALEZ




                                              2


40V3724.DOCX
      Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 43 of 65

                                                                                              FILED
                                                                      3rd JUDICIAL DISTRICT COURT
                                                                                    Dona Ana County
STATE OF NEW MEXICO                                                                4/13/2021 2:32 PM
COUNTY OF DONA ANA                                                               DAVID S. BORUNDA
THIRD JUDICIAL DISTRICT                                                      CLERK OF THE COURT
                                                                                    Josephina Gomez


 GRACIE GOMEZ-MEEKER, and                        §
 RUSSELL MEEKER, GUARDIANS OF                    §
 JAKE RUSSELL MEEKER                             §
                                                 §
         Plaintiff,                              §     Case No.: D-307-CV-2020-01556
                                                 §
 v.                                              §
                                                 §
 WAL MART INC.,                                  §

         Defendant.

                      DEFENDANT’S 12-PERSON JURY DEMAND

        Defendant Walmart, Inc. (“Defendant”) hereby demands a trial by jury of 12 persons

pursuant to Rule 1-038 NMRA; the appropriate fee having been paid.


                                          Respectfully submitted,

                                          KEMP SMITH LLP
                                          P.O. Box 2800
                                          El Paso, Texas 79999-2800
                                          (915) 533-4424
                                          (915) 546-5360 (FAX)


                                   By:    /s/ Clara B. Burns
                                          CLARA B. BURNS
                                          State Bar No. 7738
                                          Clara.Burns@kempsmith.com
                                          JOSE A. GONZALEZ
                                          State Bar No. 140798
                                          Abe.Gonzalez@kempsmith.com

                                          Attorneys for Defendant

                                             1




                                                                                                       JAG
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 44 of 65




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
attorneys for Plaintiff, Connie J. Flores, Flores, Tawney & Acosta, P.C., 1485 N. Main Street,
Suite B, Las Cruces, New Mexico 88001, this 13th day of April, 2021, as follows:
      Regular Mail, Postage Prepaid
      Hand Delivery
      Certified Mail, Return Receipt Requested
X      Electronic Transmission:     Cflores@ftalawfirm.com
      Facsimile Transmission       (575) 652-7452


                                           /s/ Jose A. Gonzalez
                                           JOSE A. GONZALEZ




                                              2
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 45 of 65

                                                                              FILED
                                                     3rd JUDICIAL DISTRICT COURT
                                                                    Dona Ana County
                                                                 5/27/2021 10:27 AM
                                                                DAVID S. BORUNDA
                                                            CLERK OF THE COURT
                                                                       Elisabet Telles
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 46 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 47 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 48 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 49 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 50 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 51 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 52 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 53 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 54 of 65
Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 55 of 65

                                                                              FILED
                                                     3rd JUDICIAL DISTRICT COURT
                                                                    Dona Ana County
                                                                 5/27/2021 10:27 AM
                                                                DAVID S. BORUNDA
                                                            CLERK OF THE COURT
                                                                       Elisabet Telles
      Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 56 of 65

                                                                                                 FILED
                                                                         3rd JUDICIAL DISTRICT COURT
                                                                                       Dona Ana County
STATE OF NEW MEXICO                                                                   5/28/2021 3:01 PM
COUNTY OF DONA ANA                                                                  DAVID S. BORUNDA
THIRD JUDICIAL DISTRICT                                                         CLERK OF THE COURT
                                                                                           Amy Moncayo

 GRACIE GOMEZ-MEEKER, and                         §
 RUSSELL MEEKER, GUARDIANS OF                     §
 JAKE RUSSELL MEEKER                              §
                                                  §
         Plaintiff,                               §    Case No.: D-307-CV-2020-01556
                                                  §             Martin, James T.
 v.                                               §
                                                  §
 WAL MART INC.,                                   §

         Defendant.

                              CERTIFICATE OF SERVICE

        Comes now Kemp Smith LLP (Clara B. Burns), counsel for Defendant, and does hereby

certify that on the 28th day of May, 2021, the following documents were served on counsel for

Plaintiffs Gracie Gomez-Meeker and Russell Meeker via electronic mail:

               1.     Defendant’s Objections and Responses to Plaintiffs’ First Request for
                      Production;
               2.     Defendant’s Objections and Answers to Plaintiffs’ First Set of
                      Interrogatories; and
               3.     Defendant’s Bates Stamp Production of Documents (000001 – 000251).


                                           Respectfully submitted,

                                           KEMP SMITH LLP
                                           P.O. Box 2800
                                           El Paso, Texas 79999-2800
                                           915.533.4424
                                           915.546.5360 (FAX)

                                   By:     /s/ Jose A. Gonzalez
                                           CLARA B. BURNS
                                           State Bar No. 03443600
                                           clara.burns@kempsmith.com
                                           JOSE A. GONZALEZ
                                           State Bar No. 24067670
                                           Abe.Gonzalez@kempsmith.com
                                              1



                                                                                                      AM
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 57 of 65




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
attorneys for Plaintiff, Connie J. Flores, Flores, Tawney & Acosta, P.C., 1485 N. Main Street,
Suite B, Las Cruces, New Mexico 88001, this 28th day of May, 2021, as follows:

             Regular Mail, Postage Prepaid
             Hand Delivery
             Certified Mail, Return Receipt Requested
       X      Electronic Transmission:     Cflores@ftalawfirm.com
             Facsimile Transmission       (575) 652-7452


                                           /s/ Jose A. Gonzalez
                                           JOSE A. GONZALEZ




                                              2
     Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 58 of 65

                                                                                                     FILED
                                                                             3rd JUDICIAL DISTRICT COURT
                                                                                           Dona Ana County
STATE OF NEW MEXICO                                                                        6/8/2021 9:48 AM
COUNTY OF DONA ANA                                                                      DAVID S. BORUNDA
                                                                                    CLERK OF THE COURT
THIRD JUDICIAL DISTRICT                                                                    Josephina Gomez

GRACIE GOMEZ-MEEKER, and
RUSSELL MEEKER, GUARDIANS OF
JAKE RUSSELL MEEKER,

         Plaintiff,

v.                                                        Case No.: D-307-CV-2020-01556

WALMART INC.,                                             Martin, James T.

         Defendant.

                JOINT SCHEDULING REPORT STIPULATING TO TRACK C

         The parties to this case stipulate as follows:

1.       This case should be assigned to Track C.

2.       Jurisdiction and Venue: Stipulated.

3.       12 person jury trial

4.       Significant legal issues, if any: None known at this time, but may arise during the course
         of discovery. This is a wrongful termination case.

5.       Trial witnesses presently known (Plaintiff’s, Defendants’, etc.)

         A.       Plaintiff

         Jake Meeker by and through his parents, Gracie Gomez Meeker and Jake Russell Meeker.
         c/o Connie J. Flores
         Flores Tawney & Acosta, P.C.
         1485 N. Main Street, Suite B
         Las Cruces, NM 88001
         (575) 222-1000
         Plaintiff is expected to testify as to all issues raised in the Complaint and Answer and
         Plaintiff’s injuries and damages.



                                                                                         1|Page
Gracie Gomez Meeker et al v. Walmart
Joint Scheduling Report

4121808.DOCX
     Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 59 of 65




         Gracie Gomez Meeker
         c/o Connie J. Flores
         Flores Tawney & Acosta, P.C.
         1485 N. Main Street, Suite B
         Las Cruces, NM 88001
         (575) 222-1000
         Plaintiff’s mother is expected to testify as to all issues raised in the Complaint and Answer
         and Plaintiff’s injuries and damages.

         Russell Meeker
         c/o Connie J. Flores
         Flores Tawney & Acosta, P.C.
         1485 N. Main Street, Suite B
         Las Cruces, NM 88001
         (575) 222-1000
         Plaintiff’s father is expected to testify as to all issues raised in the Complaint and Answer and
         Plaintiff’s damages

         Nick (last name unknown)
         c/o Walmart
         3331 Rinconada
         Las Cruces, NM 88011
         (575) 680-3772
         Nick was Plaintiff’s shift supervisor at the time of the incident. He is expected to testify
         as to all issues raised in the Complaint and Answer and Plaintiff’s damages.

         Cheona Archuleta
         c/o Walmart
         3331 Rinconada
         Las Cruces, NM 88011
         (575) 680-3772
         Ms. Archuleta was the Store Manager at the time of Plaintiff’s employment with
         Defendant. She is expected to testify as to all issues raised in the Complaint and Answer and
         Plaintiff’s damages.

         Deanna Leyba
         c/o Walmart
         3331 Rinconada
         Las Cruces, NM 88011
         (575) 680-3772
         Ms. Leyba was the Assistant Store Manager at the time of the incident. She is expected to
         testify as to all issues raised in the Complaint and Answer and Plaintiff’s damages.
                                                                                              2|Page
Gracie Gomez Meeker et al v. Walmart
Joint Scheduling Report

4121808.DOCX
     Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 60 of 65




         Jasmine Williams
         c/o Walmart
         3331 Rinconada
         Las Cruces, NM 88011
         (575) 680-3772
         Ms. Williams was a Customer Service Manager at the time of the incident. She was the
         employee who was bullying Plaintiff and began calling him names. She is expected to
         testify as to all issues raised in the Complaint and Answer and Plaintiff’s injuries.

         BarrieAnn Cummings
         c/o Walmart
         3331 Rinconada
         Las Cruces, NM 88011
         (575) 680-3772
         Ms. Cummings was the People Greeter at Walmart. She is the associate who overheard
         Jasmine Williams name calling the Plaintiff. She is expected to testify as to all issues raised
         in the Complaint and Answer and Plaintiff’s damages.

         Linda (last name unknown)
         c/o Walmart
         3331 Rinconada
         Las Cruces, NM 88011
         (575) 680-3772
         Linda worked as a Human Resources Representative at Walmart during Plaintiff’s
         employment. Gracie Meeker, made reports of the improper behavior to her. She is
         expected to testify as to all issues raised in the Complaint and Answer and Plaintiff’s damages.

         Sandy (last name unknown)
         c/o Walmart
         3331 Rinconada
         Las Cruces, NM 88011
         (575) 680-3772
         Sandy worked as a Human Resources Representative at Walmart during Plaintiff’s
         employment. Gracie Meeker, made reports of the improper behavior to her. She is
         expected to testify as to all issues raised in the Complaint and Answer and Plaintiff’s damages.




                                                                                             3|Page
Gracie Gomez Meeker et al v. Walmart
Joint Scheduling Report

4121808.DOCX
     Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 61 of 65




         Dr. Conchita Paz
         Mountain View Medical Group
         1135 S. Main St., Suite B
         Las Cruces, NM 88011
         (575) 525-4000

         Medical provider who will testify as to Plaintiff’s damages and issues raised in the
         Complaint.

         Any witness necessary to authenticate any exhibits.

         Any witnesses identified during discovery.

         Any witnesses identified by Defendant.

         Any individuals or experts identified by Defendant.

         Plaintiff’s Experts:

         Further evaluation of Defendant’s Discovery Responses will be required before Plaintiff
         can state expected expert type.


         B.       Defendant

         Jake Meeker by and through his parents, Gracie Gomez Meeker and Jake Russell Meeker.
         c/o Connie J. Flores
         Flores Tawney & Acosta, P.C.
         1485 N. Main Street, Suite B
         Las Cruces, NM 88001
         (575) 222-1000
         Plaintiff is expected to testify as to all issues raised in the Complaint and Plaintiff’s injuries
         and damages.

         Gracie Gomez Meeker
         c/o Connie J. Flores
         Flores Tawney & Acosta, P.C.
         1485 N. Main Street, Suite B
         Las Cruces, NM 88001
         (575) 222-1000
         Plaintiff’s mother is expected to testify as to all issues raised in the Complaint and
         Plaintiff’s injuries and damages.

         Russell Meeker
                                                                                               4|Page
Gracie Gomez Meeker et al v. Walmart
Joint Scheduling Report

4121808.DOCX
     Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 62 of 65




         c/o Connie J. Flores
         Flores Tawney & Acosta, P.C.
         1485 N. Main Street, Suite B
         Las Cruces, NM 88001
         (575) 222-1000
         Plaintiff’s father is expected to testify as to all issues raised in the Complaint and Plaintiff’s
         damages

         Cheona Archuleta
         Last known address:
         26 Road 4995
         Bloomfield, NM 87413
         Ms. Archuleta is expected to testify as to all issues raised in the Complaint.

         Deanna Leyba
         c/o Clara B. Burns
         Kemp Smith LLP
         221 N. Kansas, Suite 1700
         El Paso, Texas 79901
         Ms. Leyba is expected to testify as to her interactions with Plaintiff and the issues raised in
         the Complaint.

         Jasmine Williams
         c/o Clara B. Burns
         Kemp Smith LLP
         221 N. Kansas, Suite 1700
         El Paso, Texas 79901
         Ms. Williams is expected to testify as to her interactions with Plaintiff and the issues raised
         in the Complaint.

         BarrieAnn Cummings
         c/o Clara B. Burns
         Kemp Smith LLP
         221 N. Kansas, Suite 1700
         El Paso, Texas 79901
         Ms. Cummings is expected to testify as to her interactions with Plaintiff.

         Plaintiff’s treating medical providers.

         Any witnesses identified by Plaintiff.

         Any individuals or experts identified by Plaintiff.
         Defendant reserves the right to supplement this list as discovery continues and incorporates
         any witnesses identifies by the parties during discovery.


                                                                                               5|Page
Gracie Gomez Meeker et al v. Walmart
Joint Scheduling Report

4121808.DOCX
       Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 63 of 65




6.        Settlement: The possibility of settlement is unknown at this time, but may be possible. The
          parties may attempt to settle the case through informal negotiations. If the parties are unable
          to settle the case through informal negotiations, then they will proceed with formal
          mediation through an agreed mediator. The parties need to conduct some discovery
          (including written discovery and depositions) in order to assess the settlement potential.

7.        Discovery: The parties estimate it will take ten (10) months to complete discovery from
          the filing of this report.

          Plaintiff intends to do the following discovery: written discovery and depositions.
          Defendant intends to do the following discovery: written discovery and depositions.

8.        We estimate that trial will take 2-3 days.

9.        Dates counsel will not be available for trial due to the following conflicting court settings
          (beginning with the date immediately following the time you estimate discovery will be
          complete):
          Plaintiff’s Counsel:
          Plaintiff’s counsel is unavailable on the following dates due to jury trial settings:

          January 13, 2022 - January 20, 2022; March 10, 2022 - March 17, 2022;
          June 6, 2022 – June 10, 2022;

          Defendant’s Counsel: Defendants’ counsel is unavailable on the following dates due to
          jury trial settings: January 3-7, 2022; January 9-10, 2022; March 28-30, 2022; May 16-20,
          2022; July 11-15, 2022.
10.       Stipulations: None at this time.

Submitted by:

     /s/ Connie J. Flores                          /s/ Jose A. Gonzalez
     Connie J. Flores                              Clara Burns
     Flores Tawney & Acosta, P.C.                  Jose A. Gonzalez
     1485 N. Main Street, Suite B                  KEMP SMITH LLP
     Las Cruces, NM 88001                          P.O. Box 2800
      (575) 222-1000                               El Paso, TX 79999-1977
     cflores@ftalawfirm.com                        Phone: (915) 533-4424
     Attorney for Plaintiffs                       Facsimile: (915) 546-5360
                                                   clara.burns@kempsmith.com
                                                   abe.gonzalez@kempsmith.com
                                                   Attorneys for Defendant

                                                                                              6|Page
Gracie Gomez Meeker et al v. Walmart
Joint Scheduling Report

4121808.DOCX
      Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 64 of 65

                                                                                                    FILED
                                                                            3rd JUDICIAL DISTRICT COURT
                                                                                           Dona Ana County
STATE OF NEW MEXICO                                                                     6/30/2021 11:28 AM
COUNTY OF DONA ANA                                                                     DAVID S. BORUNDA
THIRD JUDICIAL DISTRICT                                                            CLERK OF THE COURT
                                                                                            Ashley Barreras



 GRACIE GOMEZ-MEEKER, and                           §
 RUSSELL MEEKER, GUARDIANS OF                       §
 JAKE RUSSELL MEEKER                                §
                                                    §
         Plaintiff,                                 §      Case No.: D-307-CV-2020-01556
                                                    §
 v.                                                 §
                                                    §
 WAL MART INC.,                                     §

         Defendant.

                                CERTIFICATE OF SERVICE

        Comes now Kemp Smith LLP (Clara B. Burns), counsel for Defendant, and does hereby

certify that on the 30th day of June, 2021, the following documents were served on counsel for

Plaintiffs Gracie Gomez-Meeker and Russell Meeker via electronic mail:

               1.     Defendant’s First Request for Production to Plaintiffs;
               2.     Defendant’s First Set of Interrogatories to Plaintiffs; and
               3.     Defendant’s Request for Admissions to Plaintiffs.


                                             Respectfully submitted,

                                             KEMP SMITH LLP
                                             P.O. Box 2800
                                             El Paso, Texas 79999-2800
                                             915.533.4424
                                             915.546.5360 (FAX)

                                     By:     /s/ Jose A. Gonzalez
                                             CLARA B. BURNS
                                             State Bar No. 03443600
                                             clara.burns@kempsmith.com
                                             JOSE A. GONZALEZ
                                             State Bar No. 24067670
                                             Abe.Gonzalez@kempsmith.com
                                             Attorneys for Defendant
                                                1
    Case 2:21-cv-00692-GBW-SMV Document 1-3 Filed 07/27/21 Page 65 of 65




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
attorneys for Plaintiff, Connie J. Flores, Flores, Tawney & Acosta, P.C., 1485 N. Main Street,
Suite B, Las Cruces, New Mexico 88001, this 30th day of June, 2021, as follows:

             Regular Mail, Postage Prepaid
             Hand Delivery
             Certified Mail, Return Receipt Requested
       X      Electronic Transmission:     Cflores@ftalawfirm.com
             Facsimile Transmission       (575) 652-7452


                                           /s/ Jose A. Gonzalez
                                           JOSE A. GONZALEZ




                                              2
